Citation Nr: 1537039	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-47 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) and its residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to July 2004 and from July 2006 to November 2007.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The jurisdiction of the case now rests with the RO in St. Petersburg, Florida. 


FINDING OF FACT

The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of TBI residuals which could be attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts that he has residuals of a traumatic brain injury which he experienced as the result of an IED blast.  While the evidence reveals that the Veteran did experience an IED blast in June 2007 when an IED exploded about 20 meters from the vehicle on which he was a gunner, probative evidence of record does not show that the Veteran experienced a TBI as a result of the explosion, or that he currently experiences any TBI residuals.  

In this regard, service treatment records are silent for treatment or a diagnosis of a TBI after the June 2007 IED explosion, or any of the head injury residuals which the Veteran has reported.  

In fact, when examined right after the IED blast, the Veteran himself denied any head injury, or even banging his head, and reported having worn a helmet (he only related having minimal pain in the right elbow and some pain in the right trapezius, both of which he injured in the blast).  It is at this point that the Veteran himself provides factual evidence of high probative weight against his own claim.     

Examination revealed no injury to the head and no TBI symptoms.  There is no evidence that the Veteran sought treatment for a TBI and TBI residuals in service, or that he was clinically evaluated with TBI residuals at any point during his active service (or thereafter).  As such, the Board finds the Veteran did not have TBI or any TBI residuals in service. 
  
The facts above do not suggest the Veteran does not have the headaches that he claims as the residuals of the TBI.  In this regard, the Board notes that the Veteran is already receiving service connection for headaches, which apparently started in active service after the IED explosion.  However, the Veteran's headaches have been clinically evaluated and diagnosed as migraines, and not as TBI residuals. 

However, there is no continuity of symptomatology in the instant case.  The Board observes that the Veteran was never diagnosed with a TBI or TBI residuals since his separation from service.  The Veteran himself did not start complaining of any TBI residuals until he filed his claim in April 2009 (almost two years after the IED blast).  While the Veteran was enrolled in the Polytrauma/TBI System of Care in the VA healthcare network, he only had a "positive TBI screening" (as he was involved in an IED blast), but never had an actual clinical diagnosis of a TBI or TBI residuals, and was never treated for such. The Veteran was in the program as part of services for post-deployment readjustment counseling and transition psychotherapy, and not for TBI-related issues.  See VA treatment notes July 2009-November 2009.   
 
The Board finds that there is no evidence of TBI or TBI residuals shown in-service.  The evidence of record also does not support the Veteran's contention that he has suffered a continuity of symptomatology since separation from active service.   Since the Veteran does not experience the claimed disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for TBI and its residuals is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303 (2015); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board acknowledges that the Veteran claims that he has TBI residuals that are etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

The medical opinion which exist in this case, and which consist of multiple VA examinations and treatment records, does not support the Veteran's contentions.  All the physicians examining the Veteran have opined that he did not experience a TBI in active service and did not experience any TBI residuals.  See the Veteran's active service and reserve service treatment records (STRs), December 2007 VA examination, April 2009 VA examination, VA treatment records from July 2009 to November 2009,  July 2010 VA examination, September 2014 VA medical evaluation. 

It is important for the Veteran to understand that the Board does not question the fact that the vehicle in which he was riding was hit by an IED blast in June 2007.  That is a well-documented fact.  But that is not the issue on appeal - the issue is whether the Veteran experienced a TBI due to the IED explosion, and whether he now experiences any TBI residuals.  The medical records answer both of those questions negatively - the Veteran did not experience a TBI in service, and he has never had any TBI residuals.  In fact, some of the Veteran's own prior statements support this finding.  

Here, the Board reiterates that no medical opinion exists which would support the Veteran's contentions that his multiple problems are related to, or stem from, a head injury he alleges he experienced as a result of the June 2007 IED blast.  While the Veteran may have headaches which started at some point after the IED blast, those headaches have been diagnosed as migraines and not TBI residuals (and the Veteran is already being compensated for them).  See April 2009 VA neurological examination.         

Accordingly, while the Board understands the Veteran's concerns, which is shared by the VA, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a TBI, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and VA and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a TBI and its residuals is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


